     Case 1:18-cr-00444-NRB Document 133
                                     132 Filed 05/27/20 Page 1 of 1




                                           May 27, 2020
                                   Application granted. The sentencing
The Honorable Naomi Reice Buchwald scheduled for June 16, 2020 is adjourned to
                                   June 23, 2020 at 11:00 a.m.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonathan Riendeau, et al.
                    18 CR 444 (NRB)                            Dated: May 27, 2020

Dear Judge Buchwald:

       I write to request a one-week adjournment of the scheduled sentencing date in
this matter, from June 16, 2020 to June 23, 2020 at 11:00 a.m. The additional time is
necessary to permit me to complete my sentencing submission, preparation of which
has been delayed by my relocation and the closure of my office during the pandemic.

       Assistant United States Attorney Robert Sobelman consents to this
application.



                                           Respectfully submitted,



                                           David Wikstrom
